Citation Nr: 1134104	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for insomnia.  

2.  Entitlement to a compensable rating for residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias, for the time period prior to April 27, 2004.  

3.  Entitlement to a rating in excess of 10 percent for residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias, from April 27, 2004.  

4.  Entitlement to a rating in excess of 30 percent for sinusitis/rhinitis, for the time period prior to August 21, 2006.  

5.  Entitlement to a rating in excess of 10 percent for sinusitis/rhinitis, from August 21, 2006.  

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the time period prior to March 10, 2009.  

7.  Entitlement to an initial rating in excess of 50 percent for PTSD, from March 10, 2009.  

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), for the time period prior to August 21, 2006.  

9.  Entitlement to a rating in excess of 30 percent for residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias on an extraschedular basis from June 23, 2003. 

10.  Entitlement to a rating in excess of 30 percent for sinusitis/rhinitis on an extraschedular basis from June 23, 2003.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which granted a 30 percent rating for sinusitis/rhinitis, effective June 23, 2003 (date of the increased rating claim), and denied entitlement to a compensable rating for residuals of a fracture of the nasal bone, entitlement to service connection for insomnia, and entitlement to a TDIU rating.  The Veteran disagreed with the findings and the current appeal ensued.  

The Veteran's claims were transferred from the St. Louis, Missouri RO to the Nashville, Tennessee, RO in October 2005.  The claims were then transferred to the Jackson, Mississippi RO in December 2005.  The Jackson, Mississippi RO is the RO of jurisdiction.  

In a March 2006 rating decision, entitlement to service connection was denied for migraine headaches.  By rating decision of June 2006, the Veteran's residuals, fracture of the nasal bone, were recharacterized as residuals, fracture of the nasal bone, with chronic neuralgias and hypoesthesias, and were increased to 10 percent, effective April 27, 2004.  

In a February 2007 rating decision, entitlement to service connection for migraine headaches was established and included in the overall evaluation assigned for the service-connected sinusitis/rhinitis.  That rating was increased to 30 percent, effective June 23, 2003, the date of the initial claim.  

Thereafter, in July 2007, the Veteran filed a claim for entitlement to service connection for PTSD.  

By rating decision of August 2009, the RO assigned a separate 50 percent rating for migraine headaches, effective August 21, 2006.  As the disability of migraine headaches was separated from the rating for sinusitis/rhinitis, the rating for sinusitis/rhinitis was decreased to 10 percent, effective August 21, 2006.  

In a March 2008 rating decision, service connection was granted for PTSD with the assignment of an initial 30 percent rating, effective October 15, 2007.  However, the RO denied entitlement to service connection for asthma.  

By rating decision of April 2010, service connection was granted for chronic obstructive pulmonary disease (COPD) and asthma, with a 10 percent rating assigned from January 20, 2009.  

In September 2010, the initial 30 percent rating for PTSD was increased by the RO to 50 percent, effective March 10, 2009.  A temporary, total evaluation was assigned due to hospitalization over 21 days for the Veteran's service-connected PTSD, from May 11, 2009.  The 50 percent schedular evaluation for PTSD was resumed, effective July 1, 2009.  In addition, a TDIU was granted, effective August 21, 2006.  

By rating decision of May 2011, service connection for temporomandibular joint (TMJ) disorder was granted with an evaluation of 10 percent, effective October 16, 2009.  

A claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the issues reflected on the title page are still in appellate status.  

The issues of entitlement to service connection for insomnia, entitlement to a TDIU for the time period prior to August 21, 2006, entitlement to a rating in excess of 30 percent for residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias on an extraschedular basis from June 23, 2003, and entitlement to a rating in excess of 30 percent for sinusitis/rhinitis on an extraschedular basis from June 23, 2003, are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since June 23, 2003, residuals of the nasal bone fracture with chronic neuralgias and hypoesthesias are productive of incomplete paralysis, severe in degree.  

2.  Since June 23, 2003, sinusitis/rhinitis, has been productive of antibiotic treatment and more than six non-incapacitating episodes of sinusitis per year characterized by sinus headaches, pain, and purulent discharge; no surgery has been performed.  

3.  Since October 15, 2007, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impairment of long and short memory; impaired abstract thinking; disturbance of motivation and mood.  


CONCLUSIONS OF LAW

1.  For the time period prior to April 27, 2004, the criteria for the assignment of a 30 percent rating, and no more, for residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias have been met on a schedular basis.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8205 (2010).  

2.  For the time period from April 27, 2004, the criteria for the assignment of a 30 percent rating, and no more, for residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias have been met on a schedular basis.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8205 (2010).  

3.  For the time period prior to August 21, 2006, the criteria for the assignment of a rating in excess of 30 percent for sinusitis/rhinitis have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6510 (2010).  

4.  From August 21, 2006, the criteria for the assignment of a 30 percent rating, and no more, for sinusitis/rhinitis have been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6510 (2010).  
 
5.  For the time period prior to March 10, 2009, the criteria for the assignment of an initial 50 percent rating, and no more, for PTSD have been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2010).  

6.  For the time period from March 10, 2009, the criteria for the assignment of an initial rating in excess of 50 percent for PTSD have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the issues of increased rating for residuals, fracture of the nasal bone, and sinusitis/rhinitis, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2003 and March 2006.  The letters fully addressed the notice elements.  These letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The March 2006 letter also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As to the initial increased rating claims for PTSD on appeal, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran's Social Security Administration (SSA) disability file was also obtained and associated with the claims folder.  Those records included private treatment records, Workman's Compensation records, and mostly VA outpatient treatment records.  Some of SSA records associated with the claims folder are relevant to some of the disabilities on appeal.  Further, the Veteran was also provided an opportunity to set forth his contentions during a hearing which was scheduled and he later withdrew.  

The Veteran underwent VA examinations in November 2003, April 2006, February 2008, July 2009, December 2009, and May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the April 2006 VA examination for evaluation of residuals of the nasal bone fracture and with the February 2008 VA PTSD examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds all of the examinations to be adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings Claims

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings, as in the instant claims, are appropriate for an increased or initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

I.  Residuals of Nasal Bone Fracture

The Veteran claims that his service-connected residuals, fracture, nasal bone, are more severe than the current evaluation reflects.  He states that he has chronic pain and tenderness over the left infraorbital area of the left side of his face.  He also claims that the pain is so severe that it interferes with his concentration and speech.  

By rating decision of July 1981, service connection was awarded for residuals, fracture of the nasal bone.  A noncompensable rating was granted, effective July 1980.  The disability was rated by analogy under DC 6502, for deviation of the septum.  By Board decision of April 1982, the Board confirmed the noncompensable rating.  

In November 1995, the Veteran filed a claim for an increased rating for his service-connected residuals, fracture of the nasal bone.  In a January 1996 rating decision, entitlement to a compensable rating for residuals, fracture of the nasal bone was denied.  Thereafter, in an April 1998 Board decision, the Board granted a 10 percent rating for residuals, fracture of the nasal bone.  The rating was rated by analogy to painful scars, and in June 1998 the RO effectuated the 10 percent rating, effective November 1995.  

By rating decision of January 2000, the evaluation for residuals, fracture, nasal bone was decreased from 10 percent to noncompensable, effective December 1998.  

In a June 2006 rating decision, the Veteran's disability was recharacterized as residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias, and the noncompensable rating was increased to 10 percent, effective April 27, 2004.  It was rated by analogy to DC 8205, fifth (trigeminal) cranial nerve.  The 10 percent rating has been in effect since that time.  

VA outpatient treatment records dated from September 2002 to December 2003 showed treatment for the Veteran's facial pain.  In September 2002, he complained of persistent pain over the left side of the face.  He was taking Ibuprofen in the morning, but it did not help much.  His pain was 10/10.  The pain was in the face, constant, and sharp in nature.  In October 2002, it was noted that the pain level was 8/10.  He had been taking Gabapentin for pain with no relief.  The pain was again described as constant and sharp in nature.  In June 2003, he complained of the facial pain as throbbing and nearly every day that worsened with pressure and movement of the left side of the face.  It was limited to the area overlying the maxillary sinus with little radiation.  Physical examination revealed facial sensation as normal and intact, facial deformity on the left, with restricted facial movement due to pain.  The assessment was left-sided facial pain.  In October 2003, he indicated that the pain was sharp and tingling over the left maxillary and infraorbital regions, did not radiate, and was constant in nature.  He denied any visual changes or problems with the left side.  On palpation of the infraorbital rim and premaxilla on both sides, the left side was extremely sensitive to palpation.  There was no obvious bony deficiency that could be palpated.  The examiner stated that the chronic facial pain could be caused by impingement of the left infraorbital nerve following his facial fracture.  In December 2003, a maxillofacial CT was performed and indicated mild irregularity of the anterolateral wall of the left maxillary sinus.  This was noted to be an anatomic variant, however, an old fracture deformity could give a similar appearance.   

In a November 2003 VA examination report, he complained of left facial pain which was constant around the clock.  The pain was made worse with speaking or moving the muscle on the left side of the face.  He related that he never had surgery for the facial fracture, but was hospitalized after the accident for two weeks.  On average, his facial pain was a 7/10.  At times, he had flare-ups wherein the facial pain was 10/10.  The pain was so severe at times it kept him up at night.   Physical examination found the Veteran's left infraorbital area to be exquisitely tender to light touch, as evidenced by facial grimacing and flinching.  There was no obvious swelling of the area, although he did have an erythematous area that measured 1 cm just left of his nose, which was quite tender.  He stated that this had been an area that had been most tender since his accident.  He also had tenderness in the maxillary sinus region on the left.  There was no obvious bony deformity of the face.  The examiner diagnosed status post left facial fracture with chronic pain, stating that the Veteran's facial pain may be caused by impingement of the left infraorbital nerve following his facial fracture.  It was also noted that if such impingement was found, it may require surgery to alleviate the problem.  The condition was noted to have a significant effect on the Veteran's ability to function day-to-day due to the chronicity of the pain and its intensity.  He stated that the pain made it difficult for him to concentrate.  

VA outpatient treatment records dated from January 2004 to December for facial pain were associated with the claims folder.  In January 2004, the Veteran had limited facial movement due to pain.  The assessment was left infraorbital pain.  He was seen by the ear, nose, and throat (ENT) section.  Physical examination found he was tender to touch over the lower left premaxilla and cheek.  His face was noted to be asymmetrical with diminished light touch sensation on the left.  A nerve block was attempted at the infraorbital nerve.  The Veteran reported a numbing of the skin, but no significant relief from his aching type of pain.  The examiner stated that a procedure to release the nerve would put his orbit at significant risk as well as not relieve his symptoms.  In February 2004, the Veteran described his left infraorbital pain as 5/10, achy, and became worse with sinus swelling or when moving his face such as with talking.  In March 2004, the examiner indicated that since there was no significant change in symptoms with the infraorbital nerve block performed, the Veteran was given a prescription of Gabapentin.  In April 2004, he was seen for long-standing infraorbital neuralgia.  There was a small area of dysesthesia in the suborbital area noted.  In June 2004, he was seen for follow-up for neuralgia type pain in the left maxilla.  The left side of the face was hyperesthetic to touch, especially in the cheek area.  In December 2004, it was noted by neurology that a nerve block to left infraorbital nerve exacerbated the pain.  Neuronlysis via surgical exploration was deemed too risky to the integrity of the orbit and was not undertaken by the ENT section.  Physical examination revealed the Veteran had exquisite tenderness near the left infraorbital notch.  The pertinent impression was infraorbital neuralgia and a trial of Neurotin was suggested.  

In an April 2006 VA examination report, the Veteran detailed that since his inservice accident, he had chronic infraorbital pain as well as concomitant migraine headache.  He reported that facial motion agitated his paresthesias.  He was treated for neuralgias using Depakote, Gabapentin, and Amitriptyline as well as local injections of anesthetics with no good affects.  Facial examination revealed hypoesthesia of his infraorbital nerve, extremely tender to palpation with no other trigger points.  The impression was that the Veteran's chronic neuralgias and hypoesthesias of the trigeminal nerve were in its second division.  It was reported that there was a complex interplay between that and his migraine headache.  The examiner stated that chronic, daily trigeminal neuropathic pain combined with migraine headache would certainly limit someone's ability to work based on these two issues.  

Throughout 2008 and 2009, the Veteran continued to be seen for facial pain.  In November 2008, he was given Percocet for his facial pain.  In May 2009, he was offered a Marcaine injection for his facial pain and he refused.  In June 2009, his facial pain was noted to be 6/10, vacillating from throbbing to sharp pain.  In July 2009, it was indicated that he was tolerating a soft diet.  The examiner indicated that he wanted to taper the Veteran off some of his pain medication in April 2010.  

In a May 2011VA examination report, the Veteran complained of chronic face pain, tenderness over his left cheek, and chronic recurrent pain that was consistent with a trigeminal branch nerve injury.  He had "shooting pain" of his left cheek area, which caused him to wince with pain.  The pain occurred several times a day and lasted just a few seconds, but could also last for minutes.  The pain was so severe when it occurred he stated he had to stop what he was doing and hold his cheek.  This was noted to be consistent with so-called post traumatic trigeminal neuralgia, although MRI had been negative for compression.  

The Veteran is presently rated for his residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias under DC 8205, as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8205, paralysis of the fifth (trigeminal) cranial nerve.  Under that code, a 10 percent rating is warranted for moderate incomplete paralysis of the trigeminal nerve.  A 30 percent rating is warranted for severe incomplete paralysis of the trigeminal nerve.  The highest rating of 50 percent is warranted only for complete paralysis of the trigeminal nerve.  A note following the diagnostic code states that the rating is dependent upon the relative degree of sensory manifestation or motor loss.  

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  Cranial neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be accomplished in proportion to the impairment of motor, sensory or mental function.  In the rating of peripheral nerve injuries and their residuals, attention is accorded to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Although the Veteran's disability has been rated as moderate incomplete paralysis, the Veteran's residuals, fracture, nasal bone, when resolving doubt in his favor, are shown to be more severe in degree throughout the rating period.  He was noted to suffer from both sharp and throbbing pain (which occurred on a daily basis), be barely able to move his face, and have any movement agitate pain.  The condition was ascertained to be impingement of the left infraorbital nerve, and it was determined that surgery was too risky to perform in connection with the disability.  Moreover, injections of anesthetics, Depakote, Gabapentin, and Amitriptyline provided no relief.  His condition was listed to worsen with talking, eating, or any movement of the left side of the face.  As a result of the medical findings discussed above, the Board has determined that his service-connected condition should be classified as severe in degree.

Based on the foregoing discussion, the Board notes that during the course of this appeal, there is evidence which supports the assignment of a 30 percent rating for the service-connected residuals of nasal bone fracture since June 23, 2003.  However, complete paralysis of the trigeminal nerve, necessary for the assignment of a 50 percent rating, has not been shown during any part of the appeals period.  Although severe in nature, there is movement that can be accomplished of the trigeminal nerve.  

II.  Sinusitis/Rhinitis

The Veteran claims that his sinusitis/rhinitis is more severe than the current evaluation reflects.  

By rating decision of July 1981, service connection was awarded for sinusitis.  A noncompensable rating was granted, effective, July 1980.  By Board decision of April 1982, the Board confirmed the noncompensable rating.  

In November 1995, the Veteran filed a claim for an increased rating for his service-connected sinusitis.  In a January 1996 rating decision, the assignment of a compensable rating for sinusitis was denied.  The Veteran disagreed with the noncompensable rating and an appeal ensued.  In an April 1998 Board decision, the Board confirmed the noncompensable rating for sinusitis.  

By rating decision of January 2000, the evaluation for sinusitis was increased from noncompensable to 10 percent, effective December 10, 1998.  By rating decision of June 2001, the 10 percent rating for sinusitis was confirmed and continued.  

In a January 2004 rating decision, the disability was recharacterized as sinusitis/rhinitis and a 30 percent rating was granted, effective June 23, 2003 (the date of the increased rating claim).  Headaches were noted to be part of the symptomatology used to determine the 30 percent rating.  

In a February 2007 rating decision, service connection for migraine headaches was established and included in the overall rating for sinusitis/rhinitis with the rating remaining at 30 percent.  The disability was then characterized as sinusitis/rhinitis with migraine headache.  The Veteran disagreed with this finding, indicating that he had both migraine headache and sinus headache, two different disabilities.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Specifically, when the symptomatology is distinct and separate, an additional rating is allowed. Esteban at 261.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  

In an August 2007 rating decision, entitlement to service connection for migraine headaches was granted and a separate 50 percent rating was assigned for that disability, effective August 21, 2006.  The rating for sinusitis/rhinitis was then decreased from 30 percent to 10 percent, effective August 21, 2006.  This rating has been in effect since that time.  

In a November 2003 VA examination report, the Veteran related that he was allergic to cold and had a history of chronic sinus infections and chronic pressure.  He related that he had not required antibiotic treatment for a sinus infection for four years, but did have white and clear nasal drainage and sinus pressure, especially on the left maxillary sinus.  The cold weather was noted to make his symptoms worse with sinus headaches daily on the left side of his face.  Medical records showed he used a nasal spray for allergies, Loratadine for allergies, and Guaifenesin.  On physical examination, the Veteran had tenderness in the maxillary sinus region on the left.  The pertinent diagnosis was chronic sinus, noninfectious, secondary to facial fracture.  

The Veteran's VA outpatient treatment records dated from October 2003 to February 2005 were associated with the claims folder.  In October 2003, he denied any significant nasal congestion or obstruction as well as purulent nasal drainage.  In December 2003, the Veteran was seen for allergic rhinitis.  It was noted that he was using Flonase and had less nasal congestion with its use, but it was still present.  He was prescribed Singulair for treatment of his rhinitis and asthma.  In January 2004, he was prescribed Zithromax (antibiotic) for one month for his sinusitis.  In March 2004, he was seen complaining of sinusitis.  He was prescribed Loratidine and Montelukast.  From April 2004 to May 2004, he was prescribed Amoxicillin and Clarithromyocin.  In November 2004, it was noted that he was having poor control of his rhinitis.  He was continued on Loratidine and Montelukast for that disability.  In December 2004, he was seen with chronic left maxillary tenderness and treated with a Zithromax pack.  In February 2005, he was seen complaining of sinus congestion and headache as well as severe pain over his sinuses.  He denied chest pain and shortness of breath, but did have some nausea.  He described headaches as frontal headache and on the left temporal side - a combination of a sinus and migraine headache.  The examiner diagnosed acute exacerbation of chronic sinusitis and headache and prescribed Toradol and Gatifloxacin for three weeks.  

In an April 2006 VA examination report, the Veteran indicated that he had nasal airway obstruction that migrated from left to right as well as chronic postnasal drainage.  He had not had any sinus surgeries.  Nasal examination before and after decongestants showed bilateral septal spurs with mild right septal deviation that did not resolve with topical decongestion but no visible polyps or pus.  The diagnostic impression was chronic rhinitis and nasal airway obstruction.  It was noted that his sinusitis in and of itself would not prevent him from working.  

VA outpatient treatment records showed the Veteran was seen in November 2008 for complaints of chronic sinusitis.  He had facial pains and stated his symptoms were getting worse.  He was prescribed a Z pack and was told to rest and increase his intake of fluids.  In December 2008, he was seen complaining of sinus pressure with a cough that produced yellow sputum.  In February 2009, he was treated again for chronic sinusitis.  He was given another Z-pack, Claritin, nasal spray, and discharged home.  In April 2009, he underwent a CT scan of the sinuses, noted to be performed because of persistent, failed, multiple courses of antibiotic therapy.  The findings showed the paranasal sinuses were clear with the exception of trace residual mucosa thickening along the inferior and posterior aspects of the maxillary sinuses.  There was noted to be considerable improvement since the previous study.  The impression was resolution of previously described sinus disease.  In May 2009, he was treated for neuropathic pain secondary to facial trauma along with post nasal drip.  He was started on Guaifensin to thin secretions.  In June 2009, he was given Amoxicillin for infection.  

In a July 2009 VA examination report, he complained that he had several sinus infections from November 2008 to January 2009.  At the time of the examination, he did not require antibiotics for sinusitis.  Physical examination revealed he had no nasal polyps present, purulent discharge from the nose, hypertrophic turbinates, granulomatous changes, or scarring of the external nose.  An April 2009 CT scan showed widely aerated paranasal sinuses, including the frontal, maxillary, and ethmoid cells.  

In a November 2009 VA examination report, it was indicated that the Veteran had a history of chronic rhinosinusitis.  The examiner noted that there was an allergic component to his rhinosinusitis as well as an obstructive etiology.  Just his allergens were able to result in rhinosinusitis, the examiner noted that they could also trigger worsening of cough, bronchospasm, asthma, and COPD.  

In November 2009, the Veteran was also seen for follow-up with complaints of sinus congestion and pain in the left maxillary, with yellow drainage, nasal mucosa swelling, and left maxillary sinus tenderness.  

During a March 2011 VA medical examination with regard to his migraine headache, he noted that he also had daily sinus headache, which was bitemporal or in the forehead area, milder than his migraine headache, lasted less than an hour, and was relieved with his other pain medication.  

The Veteran's sinusitis/ rhinitis is currently rated as 10 percent disabling under Diagnostic Code 6510.  

Sinusitis is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).  The General Rating Formula provides for a noncompensable rating where sinusitis is detected by X-ray only.  A 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned following radical surgery with chronic osteomyelitis or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula.

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

Based on the evidence of record, the Board finds that throughout the appellate period (since June 2003), a 30 percent rating has been warranted for the Veteran's sinusitis/rhinitis.  In evaluating the Veteran's disability under the General Rating Formula outlined above, the Board notes that the Veteran has not experienced any incapacitating episodes as defined by the applicable regulations.  Moreover, the evidence indicates that the Veteran has not experienced any significant crusting at any point during the period on appeal.  The Veteran's disability has primarily manifested through sinus pain, which has occurred on a daily basis, and has been subject to exacerbations.  He has also had almost continuous antibiotic treatment for this condition.  However, the Veteran has not presented evidence of radical surgery with chronic osteomyelitis or symptomatology after repeated surgeries, findings necessary for the assignment 50 percent rating.  The Veteran has also not shown evidence of any surgery in connection with his sinusitis/rhinitis, but has been treated with several medications, to include many antibiotics, but continued to experience the above symptoms.  The Board therefore finds that the Veteran's overall disability picture is most closely approximated by the 30 percent rating under the General Rating Formula for the entire appellate period since June 23, 2003.  

III.  PTSD

The Veteran claims that his PTSD is more severe than the current evaluations reflect.  He complained of PTSD symptomatology and stated that it is severe in degree.  He also maintains that he is treated with medication for his PTSD symptomatology.  

In the present case, the RO granted service connection for PTSD in a March 2008 rating decision, assigning an initial 30 percent rating, effective October 15, 2007, pursuant to DC 9411.  In a September 2010 rating decision, the RO increased the rating to 50 percent, effective March 10, 2009.  A temporary evaluation of 100 percent was assigned effective May 11, 2009, because of hospitalization for PTSD for more than 21 days.  A 50 percent rating was then assigned effective from July 1, 2009.  A 50 percent rating has been in effect since that time.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

After scrutinizing the evidence - which includes VA treatment records as well as VA examination reports dated in February 2008 and July 2009, the Board finds that the totality of the evidence supports the assignment of a 50 percent rating for the Veteran's service-connected PTSD throughout the appellate period since October 15, 2007 (except for the time period that the 100 percent temporary total rating was awarded during hospitalization for May and June 2009).   

VA outpatient treatment records dated from November 2007 to January 2008 were obtained and associated with the claims folder.  In November 2007, the Veteran was seen for a follow-up for depression, chronic pain, and nightmares related to a motor vehicle accident (MVA) that resulted in his injuries.  He had been in a pain management /meditation group that he did not feel was helpful.  He requested a referral to the psychotherapy clinic.  He had a dsythymic mood and denied current suicidal ideation.  The assessment was depression, secondary to chronic pain.  The global assessment of functioning (GAF) was 50.  In December 2007, he stopped by the clinic for an unscheduled visit.  He related that his depression was getting worse.  He reported living alone as he stated that others did not understand his condition.  He noted increased irritability.  His mood was dysthymic and his affect was appropriate.  He had occasional suicidal thoughts with no plans to harm himself.  The diagnosis was depression related to chronic medical condition.  His GAF was 50.   In January 2008, he was seen for referral for treatment for depression and anxiety.  His scores on the Beck anxiety inventory and the Beck depression inventory tended to be extreme, which the examiner stated could be a cry for help.  The diagnosis was depressive disorder, and rule out PTSD.  

In February 2008, the Veteran underwent a VA psychiatric examination.  This was an initial evaluation for PTSD.  It was noted that he had participated in a readiness for change group and considered to be struggling with depression.  Psychiatric examination revealed the Veteran was clean, neatly groomed, and casually dressed.  He had a mild to moderate stutter and often mispronounced words.  He struggled a great deal with verbal expression.  He was cooperative, friendly, and attentive.  His affect was appropriate and his mood was depressed.  He stated that he felt angry and in pain.  He was easily distracted and had a short attention span.  He was oriented to time, person, and place.  His thought content was unremarkable.  He had no delusions.  He understood the outcome of his behavior and he partially understood that he had a problem.  He did not have obsessive or ritualistic behavior.  He did not have panic attacks or homicidal thoughts.  There was the presence of suicidal thoughts.  He had good impulse control and exhibited no episodes of anger.  He had the ability to maintain minimum personal hygiene.  There were no problems with his activities of daily living.  His remote memory was mildly impaired.  His recent and immediate memory were normal.  The examiner diagnosed PTSD and assigned a GAF score of 55.  

From May 2008 to May 2009, the Veteran underwent individual counseling for his PTSD and also participated in a sleep clinic.  He continued to have sleep disturbances, and he was treated with Valium, Bupropion, and Diazepam.  His GAF in April 2009 was 50.  

The Veteran was hospitalized for his PTSD from May 2009 to June 2009.  He was admitted to the six week PTSD program with complaints of difficulty sleeping, nightmares, and flashbacks associated with his inservice MVA.  He reported depressed mood, anhedonia, irritability, and poor concentration at times.  He did not note any suicidal ideations.  He had no hopeless or helpless thoughts.  He reported that he stayed to himself.  At the time of discharge, he was alert and oriented with good eye contact and nonpressured speech.  He was noted to have no formal thought disorder, paranoia, delusions, or any suicidal or homicidal ideation.  His memory was grossly intact.  His mood was euthymic with congruent affect.  His insight and judgment were fair.  The program offered him various therapies along with medication management for his PTSD treatment.  He attended all of the programs and participated well.  He shared his traumatic experience with other veterans.  He expressed his gratitude to the service staff and his wish to get well and get better afterwards.  He admitted the influence he got from the program induced a change in his life, in self renewal, and his future of living and dealing with his PTSD symptoms.  He was very hopeful of life and future oriented.  Diagnosis at discharge was PTSD and a GAF score of 65 was assigned.  

In July 2009, the Veteran underwent a VA psychiatric examination.  It was noted that he had just completed a six week PTSD residential program.  There were no acute issues over the six weeks and he noted a positive benefit from the treatment.  He indicated at the time of the examination that he was bothered by noise and did not trust others as well as avoided exposure to information about accidents.  Medical history indicated that there were present symptoms during the past year.  He also indicated present treatment for mental disorder with anti-depressants.  He stated that he was not in group therapy but did participate in individual psychotherapy.  He related that medications helped "a little bit" and that he fell asleep faster with medication.  Mental status examination revealed the Veteran was clean, neatly groomed, and appropriately and casually dressed.  His speech was impoverished, hesitant, clear, and coherent.  His attitude was cooperative but guarded.  He was mildly irritable.  His affect was flat and his mood was depressed.  He reported feeling angry, but this was not observed by the examiner.  He was easily distracted and had a short attention span.  He was oriented to person and place, but not to time.  While his thought process was goal directed, he was noted to be preoccupied with stating that he lived his trauma and thought about it all the time.  He had sleep impairment and he described it as poor, nodding off and on during the day.  He did not have ritualistic or obsessive behavior or any homicidal thoughts.  He did have suicidal thoughts.  He had good impulse control with no episodes of violence.  He was able to maintain minimum personal hygiene.  The examiner diagnosed PTSD and assigned a GAF score of 50.  

From August 2009 to September 2010, the Veteran was seen by VA for his PTSD.  He participated in individual psychotherapy, and participated in the Chronic Pain Coping Group and the Anger Management Group.  In August 2009, his medication was increased for his insomnia and anxiety.  His GAF was 50.  In April 2010, he talked about lack of trust since his MVA and his poor sleep.  He was dysthymic, irritable, and future oriented.  His GAF score was 55.  In July 2010, he got into two fights at the park and indicated that he would rather stay home than have people "get in his face."  His GAF score was listed as 50.  

As discussed above, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected PTSD residuals.

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology meets or more nearly approximates the severity of occupational and social impairment contemplated for the assignment of a 50 percent rating under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during the appeal period.  38 C.F.R. § 4.7.

The Board considers the evidence for the Veteran's PTSD to have been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

Thus, in so finding, the Board also concludes that the Veteran's PTSD has not for any period of the increased rating claim more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships as required for 70 percent.  38 C.F.R. 4.130, Diagnostic Code 9411.

The Board is cognizant that the Veteran was awarded entitlement to a TDIU rating effective August 21, 2006.  However, during the appeal period, he exhibited no homicidal ideation and only suicidal thoughts, with no plan.  The record also fails to show that he experiences obsessional rituals which interfered with routine activities.  His personal hygiene and appearance was always intact.  Although he related on one occasion that he got angry and stated he had problems with his anger, it was noted for the most part, throughout the appeals period that he had good impulse control, and that he had to learn how to control his impulses.  On the one occasion that he exhibited anger, he had a fight at a ball game and thereafter, he enrolled himself in an anger management group.  At no other time, before or after that incident, was there evidence of impaired impulse control.  He was oriented to person and place, and on one occasion had difficulty with orientation to time.  He was noted to exhibit problems with sleeping, concentration, and focus but only mildly impaired memory.  Although there has been some impairment of concentration, when he stated in April 2006 that he was unable to stay focused, his memory had been normal at other times.  While he did not report a relationship with his family, he enrolled himself in the PTSD program in an attempt to obtain control over his PTSD symptoms.  While enrolled in the program in May and June 2009, he participated in all of the various therapies, expressed gratitude to the staff, and discussed his wish to get well.  After his discharge, he sought assistance with and participated in not only individual psychotherapy, but joined two groups, in an effort to improve.  As such, the Board does not consider the disability picture presented to warrant a rating higher than 50 percent for any period of time.

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130 does not preclude the Veteran from receiving a higher disability rating.  However, as discussed, the totality of the evidence shows a 50 percent rating throughout the appeals period but does not rise to the level of a 70 percent rating.  

In reaching this decision, the Board also notes that, under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms (e.g., flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting) or serious impairment in social, occupational or school functioning, (e.g., no friends, unable to keep a job).   A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is illogical at times, obscure or irrelevant), or major impairment in several areas such as work, school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130.  

In this case, the Veteran's GAF score has been depicted at a high of 65 which reflected mild symptoms immediately after he was released from the PTSD residential program, to a low of 50, reflecting mostly serious symptoms, including no friends and impairment in areas such as work, thinking or mood.  Throughout the appeals period, and one month after his discharge from the PTSD program, his GAF was 50.  His GAF was most often at 50, and only on one occasion, on discharge from the PTSD program, was his GAF reflective at 65.  He stated that he had no friends and he did not associate with his family members.  He was known to mostly isolate himself, and he did not express that he had any hobbies.  He lived alone and stayed to himself.  Put another way, the Board finds that the totality of the evidence throughout the appellate period shows serious impairment.  Consequently, there is no basis for assignment of an evaluation in excess of 50 percent disabling for PTSD during the time period from October 15, 2007.

IV.  Other Considerations

The Board has considered the Veteran's statements that his nasal bone fracture residuals, sinusitis/rhinitis, and PTSD were more disabling than reflected by the ratings rendered.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report his increased nasal bone fracture residuals, sinusitis/rhinitis, and PTSD symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased nasal bone fracture residuals, sinusitis/rhinitis, and PTSD symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased nasal bone fracture residuals, sinusitis/rhinitis, and PTSD symptomatology has not been established, either through medical or lay evidence, during either time period.

While the matters of entitlement to a rating in excess of 30 percent for nasal bone fracture residuals with chronic neuralgias and hypoesthesias on an extraschedular basis from June 23, 2003, and entitlement to a rating in excess of 30 percent for sinusitis/rhinitis on an extraschedular basis from June 23, 2003, are discussed in the remand portion below, the Board will consider whether referral for an extraschedular evaluation for PTSD is warranted.  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology for PTSD, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

In sum, the Board finds that the Veteran is entitled to no higher rating on a schedular basis for his residuals of a nasal bone fracture, sinusitis/rhinitis, and PTSD, than those awarded above during the relevant appeals period.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

A rating of 30 percent and no more, is granted for residuals, fracture, nasal bone with chronic neuralgias and hypoesthesias on a schedular basis from June 23, 2003, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 30 percent for sinusitis/rhinitis, for the time period prior to August 21, 2006, is denied.  

A rating of 30 percent and no more, is granted for sinusitis/rhinitis on a schedular basis from August 21, 2006, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating of 50 percent and no more, is granted for PTSD from October 15, 2007, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for PTSD, from March 10, 2009, is denied.  


REMAND

As an initial matter, the Veteran claims that he has insomnia which had its onset in service.  He asserts that his claimed insomnia disorder was caused in service when he was in a MVA and he has had this condition since that time.  The Veteran filed a claim for service connection for insomnia in June 2003.  

Service treatment records detailed that the Veteran was in a MVA while on active duty in 1977, sustaining serious injury to his left facial area.  He underwent an EEG in service in July 1978, which indicated that prolonged attempted sleep only showed brief light drowsiness.  

After service, he complained of insomnia on a regular basis.  Evidence of record detailed that he has been diagnosed with insomnia, insomnia as a symptom of PTSD, insomnia due to pulmonary disorder, insomnia secondary to facial pain, insomnia secondary to COPD, insomnia secondary to nasal congestion, and insomnia, unspecified.  It is not clear from the record if the Veteran has insomnia as a symptom of one of his service-connected disabilities, if he has primary insomnia as a separate disability, or insomnia as a separate disability, secondary to one or more of his service-connected disabilities.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the evidence set forth above, the Board requires VA examination to determine whether the Veteran has:  1) primary insomnia, a disability, with its onset in service; 2) insomnia secondary to a service-connected disability; or 3) insomnia, as a symptom of a disability (which cannot be service-connected).  

Additionally, the Veteran also claims entitlement to TDIU prior to August 21, 2006.  Based on the increased ratings for residuals, fracture, nasal bone, sinusitis/rhinitis, and PTSD, and the outcome of the claim for service connection for insomnia, this issue is held in abeyance until such time as the service connection for insomnia issue is decided and thereafter, the TDIU claim must be reevaluated in connection with the aforementioned assigned increased evaluations and a rating outcome (if any) for insomnia.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Further, the Board has determined that the adjudication of the Veteran's claims for    entitlement to a rating in excess of 30 percent for nasal bone fracture residuals with chronic neuralgias and hypoesthesias on an extraschedular basis from June 23, 2003, and entitlement to a rating in excess of 30 percent for sinusitis/rhinitis on an extraschedular basis from June 23, 2003, must be deferred pending development for the matter of entitlement to a TDIU prior to August 21, 2006, as information gleaned from that development may be relevant to the extraschedular portion of the Veteran's increased rating claims.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA medical examination for his claimed insomnia disorder.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include x-ray examination, should, be performed.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed insomnia disorder is considered a primary insomnia disorder or a symptom of another disorder.  If it is determined to be primary insomnia and is a disability, the examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the primary insomnia had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  The examiner should also indicate if it is primary insomnia, whether it is at least as likely as not (a 50 percent probability or greater) that it is due to or aggravated by any of the Veteran's service-connected disabilities (migraine headaches, PTSD, residuals of nasal bone fracture with chronic neuralgias and hypoesthesia, sinusitis/rhinitis, COPD, or TMJ).  In offering this assessment, the examiner must discuss the Veteran's documented in-service disabilities and there should also be discussion with regard to the referenced 1977 MVA.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with rationale.  

2.  Thereafter, readjudicate the issues currently on appeal (entitlement to service connection for insomnia, entitlement to a TDIU prior to August 21, 2006, entitlement to a rating in excess of 30 percent for nasal bone fracture residuals with chronic neuralgias and hypoesthesias on an extraschedular basis from June 23, 2003, and entitlement to a rating in excess of 30 percent for sinusitis/rhinitis on an extraschedular basis from June 23, 2003) with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


